351 S.W.3d 782 (2011)
Kevin J. KIRKPATRICK and Kathy Elizabeth Kirkpatrick, Appellants,
v.
William C. HUFF and Margaret Jan Huff, Respondents.
No. WD 72244.
Missouri Court of Appeals, Western District.
August 30, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 4, 2011.
Application for Transfer Denied December 6, 2011.
*783 Jonathan Sternberg, Kasnas City, MO, for appellant.
James C. Morrow, Kansas City, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Kevin and Kathy Kirkpatrick sued William and Margaret Huff for violation of restrictive covenants protecting the Kirkpatricks' view of the Lake of the Ozarks from their lakefront residential property in Gravois Mills. They sought both injunctive relief in the form of removal of the offending portions of the Huffs' neighboring home, as well as damages. The circuit court entered judgment for the Huffs following a bench trial, finding that the Huffs' newly-constructed home did not violate the relevant restrictive covenants. The Kirkpatricks appeal. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).